November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               THERESA WASHINGTON-JARMON, Appellant

NO. 14-14-00861-CV                      V.

                       ONEWEST BANK, FSB, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, OneWest
Bank, FSB, signed July 30, 2014, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, Theresa Washington-Jarmon, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.